IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,401



   EX PARTE THELMA MALDONADO, AKA TAMMY MALDONADO, AKA
              THELMA MALDONADO LOMAS, Applicant



            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
         CAUSE NO. 17196-B IN THE 104 TH JUDICIAL DISTRICT COURT
                         FROM TAYLOR COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant entered an open plea of guilty to

murder, and was sentenced to life imprisonment.

        Applicant contends that she was denied her right to appeal through no fault of her own, and

requests the opportunity to file an out-of-time appeal.

        The trial court has determined that Applicant indicated a desire to appeal at the time of her
                                                                                                       2

sentencing, and that trial counsel asked the trial court to appoint new counsel for appeal. The trial

court also finds that due to a mis-communication between trial counsel and the trial court, appellate

counsel was not appointed until after the deadline for filing a notice of appeal had passed. trial

counsel failed to timely file a notice of appeal.

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time appeal

of the judgment of conviction in Cause No. 17196-B from the 104th Judicial District Court of Taylor

County. Applicant is ordered returned to that time at which she may give a written notice of appeal

so that she may then, with the aid of counsel, obtain a meaningful appeal. All time limits shall be

calculated as if the sentence had been imposed on the date on which the mandate of this Court issues.

We hold that, should Applicant desire to prosecute an appeal, she must take affirmative steps to file

a written notice of appeal in the trial court within 30 days after the mandate of this Court issues.



Delivered: August 25, 2010
Do Not Publish